DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/208,098 filed 3/22/2021.
Claims 1-21 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Independent claims 1, 11 & 21 and dependent claims 2-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1, 8 & 15 and dependent claims 2-7, 9-14, and 16-21 (see table below), of U.S. Patent No. 10958981 (see table below). All claims at issue are identical except for the independent claims 1, 11, & 21, they are not patentably distinct from each other because instant independent claims are anticipated by the conflicting patented independent claims as shown in the table below. The instant independent claims include “interactions” which is anticipated by the conflicting patented independent claims. That is, “previous viewing histories”, are collected based on interactions. Also, instant independent claims include “the engagement information identifies a first subset of frames in which at least a portion of the plurality of viewers are engaging” which is anticipated by the conflicting patented independent claims. The parent claim identifies viewers that are engaged with the video content item and viewers that are not engaged, thus a portion of the total viewers are engaged. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

Instant Application 17/208,098
Parent 10958981
Independent claims 1, 11 & 21. 

interactions of a plurality of viewers who have selected the video content item for presentation on a corresponding plurality of user devices, wherein the engagement information identifies a first subset of frames in which at least a portion of the plurality of viewers are engaging with the video content item;




generates an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames;






causes the overlay to be displayed over the video content item, wherein the overlay is positioned over the at least one of the frames included in the first subset of frames for a time duration.



previous viewing histories of a plurality of viewers who have selected the video content item for presentation on a corresponding plurality of user devices, wherein the engagement information identifies a first subset of frames in which viewers are engaging with the video content item and wherein the engagement information identifies a second subset of frames in which the viewers are no longer engaging with the video content item;

generate an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames and not positioned over at least one of the frames included in the second subset of frames, wherein the overlay includes a hyperlink to a second video content item associated with a creator of the video content item;

cause the overlay to be displayed over the video content item for a time duration, wherein the overlay is positioned over the at least one of the frames included in the first subset of frames.


wherein the engagement information identifies a second subset of frames in which the viewers are no longer engaging with the video content item.

Claim 1, 11

determine engagement information for frames within a video content item based on previous viewing histories of a plurality of viewers who have selected the video content item for presentation on a corresponding plurality of user devices, wherein the engagement information identifies a first subset of frames in which viewers are engaging with the video content item and wherein the engagement information identifies a second subset of frames in which the viewers are no longer engaging with the video content item;

Claim 3 

wherein the overlay is inhibited from being positioned over at least one of the frames included in the second subset of frames.

Claim  1, 11

generate an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames and not positioned over at least one of the frames included in the second subset of frames, wherein the overlay includes a hyperlink to a second video content item associated with a creator of the video content item; 



wherein the overlay includes a hyperlink to a second video content item associated with a creator of the video content item.

Claim 1, 11

generate an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames and not positioned over at least one of the frames included in the second subset of frames, wherein the overlay includes a hyperlink to a second video content item associated with a creator of the video content item;

Claim 5, 15 

calculates, for each frame of the video content item, a first engagement score that indicates whether the viewers are no longer engaging with the video content item, wherein the first subset of the frames is identified based on the first engagement score.

Claim  2, 9, 16

calculate, for each frame of the video content item, a first engagement score that indicates whether the viewers are no longer engaging with the video content item, wherein the first subset of the frames is identified based on the first engagement score.
Claim 6, 16

calculates, for each frame of the video content item, a second engagement score that indicates whether the viewers are engaging with the video content item, wherein the first subset of frames is identified based on the second engagement score.

Claim 3, 10, 17

calculates, for each frame of the video content item, a second engagement score that indicates whether the viewers are engaging with the video content item, wherein the second subset of frames is identified based on the second engagement score.
Claim 7, 17

wherein the first subset of frames is sequentially ordered and the overlay is configured to be positioned over the video content item during each of the frames included in the first subset of frames.

Claim 4, 11, 18

wherein the first subset of frames is sequentially ordered and the overlay is configured to be positioned over the video content item during each of the frames included in the first subset of frames.
Claim 8, 18

receives information regarding a number of times the overlay is selected during playback of the video content item; and

identifies another frame of the video content item for displaying the overlay based on the number of times the overlay is selected during the playback.

Claim 5, 12, 19

receive information regarding a number of times the overlay is selected during playback of the video content item; and

identify another frame of the video content item for displaying the overlay based on the number of times the overlay is selected during the playback.
Claim 9, 19

wherein the overlay comprises a hyperlink and the hardware processor further displays the hyperlink at a first frame within the first subset of frames for a first percentage of video playback and displays the hyperlink at a second frame within the first 



wherein the overlay comprises a hyperlink and the hardware processor is further configured to display the hyperlink at a first frame within the first subset of frames for a first percentage of video playback and to display the hyperlink at a second 



receives information regarding a first number of times the overlay is selected during the first percentage of playback and a second number of times the overlay is selected during the second percentage of playback;

identifies one of the first frame and the second frame as having a greater frequency of overlay selection; and

modifies the overlay such that the overlay is positioned over the frame from the first subset of frames that is identified as having the greater frequency of overlay selection.

Claim 7, 14, 21

receive information regarding a first number of times the overlay is selected during the first percentage of playback and a second number of times the overlay is selected during the second percentage of playback;

identify one of the first frame and the second frame as having a greater frequency of overlay selection; and

modify the overlay such that the overlay is positioned over the frame from the first subset of frames that is identified as having the greater frequency of overlay selection.



Independent claims 1, 11 & 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1, 8 & 15 (see table below), of U.S. Patent No. 10187700 (see table below). All claims at issue are identical except for the independent claims 1, 11, & 21, they are not patentably distinct from each other because instant independent claims are anticipated by the conflicting patented independent claims as shown in the table below. The instant independent claims comprises features that provide for an overlay to be presented over a subset of frames (a segment) based on determined engagement information (viewers interaction) of viewers. The overlay is positioned over a first subset of frames where the first subset of frames in which at least a portion of the plurality of viewers are engaging with the video content item. These features are anticipated by the conflicting patented claims. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

Instant Application 17/208,098
Parent 10187700
Independent claims 1, 11 & 21. 





determines engagement information for frames within a video content item based on interactions of a plurality of viewers who have selected the video content item for presentation on a corresponding plurality of user devices, wherein the engagement information identifies a first subset of frames in which at least a portion of the plurality of viewers are engaging with the video content item;

generates an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames;








causes the overlay to be displayed over the video content item, wherein the overlay is positioned over the at least one of the frames included in the first subset of frames for a time duration.

Independent claims 1, 8 & 15.

receive engagement information associated with each of a plurality of frames of a video content item; 

calculate, for each frame of the plurality of frames of the video content item, an engagement score based on the received engagement information indicating that users have stopped engaging with a frame of the video content item; 
determine a first subset of the plurality of frames based on the first engagement score;



generate an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of the plurality of frames, wherein the overlay is positioned over the video content item for a duration based on the engagement score such that the overlay is not positioned over a second subset of the plurality of frames having a corresponding engagement score outside of the calculated engagement score;

cause the overlay to be displayed over the video content item for the duration, wherein the overlay is positioned over the at least one of the frames included in the first subset of the plurality of frames.




Independent claims 1, 11 & 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1, 13, 19, 23, & 24 (see table below), of U.S. Patent No. 9820004 (see table below). All claims at issue are identical except for the independent claims 1, 11, & 21, they are not patentably distinct from each other because instant independent claims are anticipated by the conflicting patented independent claims as shown in the table below. The instant independent claims comprises features that provide for an overlay to be presented over a subset of frames (a segment) based on determined engagement information (viewers interaction) of viewers. The overlay is positioned over a first subset of frames where the first subset of frames in which at least a portion of the plurality of viewers are engaging with the video content item. These features are anticipated by the conflicting 

Instant Application 17/208,098
Parent 9820004
Independent claims 1, 11 & 21. 








determines engagement information for frames within a video content item based on interactions of a plurality of viewers who have selected the video content item for presentation on a corresponding plurality of user devices, wherein the engagement information identifies a first subset of frames in which at least a portion of the plurality of viewers are engaging with the video content item;









generates an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames;














receive information identifying frames of a video at which respective users of a plurality of users stop engaging with the video and an indication of, for each of the frames of the video, a number of users of the plurality of users that are engaged with the video;

calculate, for each of the respective frames of the video, a first user engagement score based on the respective users that stopped engaging with the video at the respective frame and a second user engagement score based on the respective users that stopped engaging with the video at the respective frame relative to users that are engaged with the video at the respective frame;

identify a first subset of the frames that is associated with a corresponding subset of first user engagement scores that are below a first defined value in comparison to other frames of the video and a corresponding subset of second user engagement scores that are below a second defined value in comparison to other frames of the video;

in response to receiving the identification of the first subset of the frames, generate an overlay for displaying over the video in connection with at least one of the frames included in the first subset of the frames;

determine a duration for displaying the overlay over the video based at least in part on the first user engagement scores such that the overlay is not to be displayed over a second subset of the frames that is associated with a corresponding subset of first user engagement scores that are above the first defined value; and







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 11-13, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garza et al., Pub No US 2014/0325540 A1 (hereafter Garza) in view of Vanessa Tieh-Su Wu, Pub No US 2008/0098032 A1 (hereafter Wu).

Regarding Claim 1, Garza discloses a system comprising:
a hardware processor [FIG.1 and para.0042: Discloses a processor (element 114).] that:
determines engagement information for frames within a video content item based on interactions of a plurality of viewers who have selected the video content item for presentation [para.0005: Discloses determining engagement information from audience data includes engagement level of people in the audience from viewers images (interactions); and para.0081: Discloses the audience data may also include a mapping of the image data to the exact segment (frames within a video content item) of the media presentation being displayed when the image data was captured; and para.0103: Discloses a member's interactions with objects other than the display may be interpreted as low engagement level information as an example.] on a corresponding plurality of user devices [para.0055: Discloses groups of persons viewing media content; and para.0056: Discloses plurality of user computing devices.], wherein the engagement information identifies a first subset of frames in which at least a portion of the plurality of viewers are engaging with the video content item [para.0068: Discloses specify desired audience data (level of engagement) that triggers display of an ad (a first subset of frames); and para.0070: Discloses the viewing data may be summarized according to categories that include a total number of persons that watched the content, determined response of people toward the content, a length of time individuals watched the content, the common distractions that were ignored or engaged in while the content was being displayed, and the like; and para.0081: Discloses the audience data may also include a mapping of the image data to the exact segment (a first subset of frames) of the media presentation being displayed when the image data was captured; and para.0082: Discloses the image data is processed to generate audience data that indicates a level of engagement of by the audience toward the media presentation.];
generates an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames [Fig.9 and para.0098: Discloses generating an overlay with a display trigger that is satisfied by one or more audience parameters indicated by the engagement audience data; and FIG.10 and para.0114: Discloses generating an overlay based on aggregates information from multiple ; and
causes the overlay to be displayed over the video content item, wherein the overlay is positioned over the at least one of the frames included in the first subset of frames [para.0098: Discloses an overlay is visible content displayed over, or on top of, (positioned over the at least one of the frames) a primary content shown on a display; and FIG.11 and para.0121: Discloses displaying an overlay that has a display trigger (causes the overlay to be displayed) that matches one or more audience parameters indicated by the audience data and that is related to the content is selected from a plurality of available overlays.].
Although Garza discloses some overlays may obscure parts of the primary content, at least temporarily [para.0024], thus implying a time duration, however Garza does not explicitly disclose causes the overlay to be displayed over the video content item, wherein the overlay is positioned over the at least one of the frames included in the first subset of frames for a time duration (emphasis added to distinguish the elements not taught by Garza). However, in analogous art, Wu discloses [para.0066] presenting an overlay for a duration of time. The duration could be for the entire segment being presented, or can be presented only for a portion of the media content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Garza in view of Wu to provide an overlay for a time duration. One would be motivated at the time of the invention to have this capability since media content presentation can include a content item inserted into the media content presentation such as an ad overlay presented along with the media presentation. This allows for overlays that are related to the particular portion of the media presentation and also possible viewer interactions with the particular media presentation. If the overlay is an ad, then it would be desired to only have it presented during that instant of the related media presentation, then go away as the media presentation continues [para.0066]. 

Regarding Claim 2, the combined teachings of Garza and Wu discloses the system of claim 1, and Garza further discloses wherein the engagement information identifies a second subset of frames in which the viewers are no longer engaging with the video content item [FIG.5 & para.0081-0083: Discloses audience data includes a mapping of the image data to the exact segment (subset of frames) of the media presentation (consisting of multiple segments - i.e. first subset of frames, second subset of frames ... nth subset of frames) being displayed when the image data was captured. Depicting audience members' levels of engagement by processing image data to generate audience data that indicates a level of engagement of the audience toward the media presentation. No longer engaging with the video content item is detected by the image data, for example, the viewer is on the phone or looking away from the presentation.].

Regarding Claim 3, the combined teachings of Garza and Wu discloses the system of claim 2, and Garza further discloses wherein the overlay is inhibited from being positioned over at least one of the frames included in the second subset of frames [para.0007-0009, 0034: Discloses that the audience data may be used to determine location and when an overlay is displayed. For example, an overlay may not be displayed (not positioned over frame) when a person shows a low level of attentiveness. A person's reaction to a first overlay or other media content may be used to determine whether a second, related overlay, is displayed. In addition to determining when the overlay is shown and what overlay is shown based on engagement levels, personal characteristics of audience members may also be considered when selecting an overlay; and para.0024: Discloses an overlay is visible content displayed concurrently with primary content. The overlay may obscure part of the primary content, but not all of the primary content.].

Regarding Claim 7, the combined teachings of Garza and Wu discloses the system of claim 1, and Garza further discloses wherein the first subset of frames is sequentially ordered [para.0024: Discloses the overlay is visible content displayed concurrently with primary content; and para.0068: Discloses an ad may be inserted into streaming (sequentially ordered) content; and para.0107: Discloses the selected overlay may be displayed to the user concurrently with the ongoing media presentation (sequentially ordered)] and the overlay is configured to be positioned over the video content item during each of the frames included in the first subset of frames [para.0095: Discloses the overlay .

Regarding Claim 11, Garza discloses a method, comprising:
determining, using a hardware processor [FIG.1 and para.0041-0042: Discloses a processor (element 114) executing program components (instructions).], engagement information for frames within a video content item based on interactions of a plurality of viewers who have selected the video content item for presentation [para.0005: Discloses determining engagement information from audience data includes engagement level of people in the audience from viewers images (interactions); and para.0081: Discloses the audience data may also include a mapping of the image data to the exact segment (frames within a video content item) of the media presentation being displayed when the image data was captured; and para.0103: Discloses a member's interactions with objects other than the display may be interpreted as low engagement level information as an example.] on a corresponding plurality of user devices [para.0055: Discloses groups of persons viewing media content; and para.0056: Discloses plurality of user computing devices.], wherein the engagement information identifies a first subset of frames in which at least a portion of the plurality of viewers are engaging with the video content item [para.0068: Discloses specify desired audience data (level of engagement) that triggers display of an ad (a first subset of frames); and para.0070: Discloses the viewing data may be summarized according to categories that include a total number of persons that watched the content, determined response of people toward the content, a length of time individuals watched the content, the common distractions that were ignored or engaged in while the content was being displayed, and the like; and para.0081: Discloses the audience data may also include a mapping of the image data to the exact segment (a first subset of frames) of the media presentation being displayed when the image data was captured; and para.0082: Discloses the image data is processed to generate audience data that indicates a level of engagement of by the audience toward the media presentation.];
generating, using the hardware processor [FIG.1 and para.0041-0042: Discloses a processor (element 114) executing program components (instructions).], an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames [Fig.9 and para.0098: Discloses generating an overlay with a display trigger that is satisfied by one or more audience parameters indicated by the engagement audience data; and FIG.10 and para.0114: Discloses generating an overlay based on aggregates information from multiple members of the audience member's social network. For example, the overlay could indicate that five of the audience member's social contacts like the ongoing media presentation.]; and
causing, using the hardware processor [FIG.1 and para.0041-0042: Discloses a processor (element 114) executing program components (instructions).], the overlay to be displayed over the video content item, wherein the overlay is positioned over the at least one of the frames included in the first subset of frames [para.0098: Discloses an overlay is visible content displayed over, or on top of, (positioned over the at least one of the frames) a primary content shown on a display; and FIG.11 and para.0121: Discloses displaying an overlay that has a display trigger (causes the overlay to be displayed) that matches one or more audience parameters indicated by the audience data and that is related to the content is selected from a plurality of available overlays.].
Although Garza discloses some overlays may obscure parts of the primary content, at least temporarily [para.0024], thus implying a time duration, however Garza does not explicitly disclose causing, using the hardware processor, the overlay to be displayed over the video content item, wherein the overlay is positioned over the at least one of the frames included in the first subset of frames for a time duration (emphasis added to distinguish the elements not taught by Garza). However, in analogous art, Wu discloses [para.0066] presenting an overlay for a duration of time. The duration could be for the entire segment being presented, or can be presented only for a portion of the media content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Garza in view of Wu to provide an overlay for a time duration. One would be motivated at the time of the invention to have this capability since media content presentation can include a content item inserted into the media content presentation such as an ad overlay presented along with the media presentation. This allows for overlays that are related to the particular portion of the media presentation and also possible viewer interactions with the particular media presentation. If the overlay is an ad, then it would be desired to only have it presented during that instant of the related media presentation, then go away as the media presentation continues [para.0066].

Regarding Claim 12, the combined teachings of Garza and Wu discloses the method of claim 11, and Garza further discloses wherein the engagement information identifies a second subset of frames in which the viewers are no longer engaging with the video content item [FIG.5 & para.0081-0083: Discloses audience data includes a mapping of the image data to the exact segment (subset of frames) of the media presentation (consisting of multiple segments - i.e. first subset of frames, second subset of frames ... nth subset of frames) being displayed when the image data was captured. Depicting audience members' levels of engagement by processing image data to generate audience data that indicates a level of engagement of the audience toward the media presentation. No longer engaging with the video content item is detected by the image data, for example, the viewer is on the phone or looking away from the presentation.].

Regarding Claim 13, the combined teachings of Garza and Wu discloses the method of claim 12, and Garza further discloses wherein the overlay is inhibited from being positioned over at least one of the frames included in the second subset of frames [para.0007-0009, 0034: Discloses that the audience data may be used to determine location and when an overlay is displayed. For example, an overlay may not be displayed (not positioned over frame) when a person shows a low level of attentiveness. A person's reaction to a first overlay or other media content may be used to determine whether a second, related overlay, is displayed. In addition to determining when the overlay is shown and what overlay is shown based on engagement levels, personal characteristics of audience members may also be considered when selecting an overlay; and para.0024: Discloses an overlay is visible content displayed concurrently with primary content. The overlay may obscure part of the primary content, but not all of the primary content.].

Regarding Claim 17, the combined teachings of Garza and Wu discloses the method of claim 11, and Garza further discloses wherein the first subset of frames is sequentially ordered [para.0024: Discloses the overlay is visible content displayed concurrently with primary content; and para.0068: Discloses an ad may be inserted into streaming (sequentially ordered) content; and para.0107: Discloses and the overlay is configured to be positioned over the video content item during each of the frames included in the first subset of frames [para.0095: Discloses the overlay could relate to a subset of the presentation (frames/segments); and para.0098: Discloses the overlay is visible content displayed over, or on top of, a primary content shown on a display.].

Regarding Claim 21, Garza discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method [para.0041-0041: Discloses computer code or machine-useable instructions, including computer-executable instructions such as program components, being executed by a computer or other machine having one or more processors, such as a personal data assistant or other handheld device; and para.0043: Discloses computer devices includes computer-readable media that includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data.], the method comprising:
determining engagement information for frames within a video content item based on interactions of a plurality of viewers who have selected the video content item for presentation [para.0005: Discloses determining engagement information from audience data includes engagement level of people in the audience from viewers images (interactions); and para.0081: Discloses the audience data may also include a mapping of the image data to the exact segment (frames within a video content item) of the media presentation being displayed when the image data was captured; and para.0103: Discloses a member's interactions with objects other than the display may be interpreted as low engagement level information as an example.] on a corresponding plurality of user devices [para.0055: Discloses groups of persons viewing media content; and para.0056: Discloses plurality of user computing devices.], wherein the engagement information identifies a first subset of frames in which at least a portion of the plurality of viewers are engaging with the video content item [para.0068: Discloses specify desired audience data (level of engagement) that triggers display of an ad (a first subset of frames); and para.0070: Discloses the viewing data may be summarized according to ;
generating an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames [Fig.9 and para.0098: Discloses generating an overlay with a display trigger that is satisfied by one or more audience parameters indicated by the engagement audience data; and FIG.10 and para.0114: Discloses generating an overlay based on aggregates information from multiple members of the audience member's social network. For example, the overlay could indicate that five of the audience member's social contacts like the ongoing media presentation.]; and
causing the overlay to be displayed over the video content item, wherein the overlay is positioned over the at least one of the frames included in the first subset of frames[para.0098: Discloses an overlay is visible content displayed over, or on top of, (positioned over the at least one of the frames) a primary content shown on a display; and FIG.11 and para.0121: Discloses displaying an overlay that has a display trigger (causes the overlay to be displayed) that matches one or more audience parameters indicated by the audience data and that is related to the content is selected from a plurality of available overlays.].
Although Garza discloses some overlays may obscure parts of the primary content, at least temporarily [para.0024], thus implying a time duration, however Garza does not explicitly disclose causing the overlay to be displayed over the video content item, wherein the overlay is positioned over the at least one of the frames included in the first subset of frames for a time duration (emphasis added to distinguish the elements not taught by Garza). However, in analogous art, Wu discloses [para.0066] presenting an overlay for a duration of time. The duration could be for the entire segment being presented, or can be presented only for a portion of the media content. Therefore, it would have been .

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garza et al., Pub No US 2014/0325540 A1 (hereafter Garza) in view of Vanessa Tieh-Su Wu, Pub No US 2008/0098032 A1 (hereafter Wu) and further in view of Ramaswamy et al., Pub No US 2013/0205311 A1 (hereafter Ramaswamy).

Regarding Claim 5, the combined teachings of Garza and Wu discloses the system of claim 1, and the combined teachings do not explicitly disclose wherein the hardware processor further calculates, for each frame of the video content item, a first engagement score that indicates whether the viewers are no longer engaging with the video content item, wherein the first subset of the frames is identified based on the first engagement score. However, in analogous art, Ramaswamy discloses calculating and/or storing a combined or collective engagement level for one or more groups [para.0020]. Paragraph 0049 discloses an engagement level calculator (element 300) of FIG. 3 that is an aggregate score or percentage (e.g., a weighted average) formed by combining a plurality of individual engagement level scores (plurality – a first, a second, a third … engagement score) or percentages based on different data and/or detections. Paragraph 0067 discloses the engagement level calculator (element 300) where the engagement level calculator (element 300) combines or aggregates the individual likelihoods and/or engagement scores (first and second scores are combined in determining first subset of frames) generated by an eye tracker (element 302), a pose identifier (element 304), an audio detector (element 306), and/or a position detector (element 308) to form (determining whether viewers are engaging or no 

Regarding Claim 6, the combined teachings of Garza and Wu discloses the system of claim 1, and the combined teachings do not explicitly disclose wherein the hardware processor further calculates, for each frame of the video content item, a second engagement score that indicates whether the viewers are engaging with the video content item, wherein the first subset of frames is identified based on the second engagement score. However, in analogous art, Ramaswamy discloses calculating and/or storing a combined or collective engagement level for one or more groups [para.0020]. Paragraph 0049 discloses an engagement level calculator (element 300) of FIG. 3 that is an aggregate score or percentage (e.g., a weighted average) formed by combining a plurality of individual engagement level scores (plurality – a first, a second, a third … engagement score) or percentages based on different data and/or detections. Paragraph 0067 discloses the engagement level calculator (element 300) where the engagement level calculator (element 300) combines or aggregates the individual likelihoods and/or engagement scores (first and second scores are combined in determining first subset of frames) generated by an eye tracker (element 302), a pose identifier (element 304), an audio detector (element 306), and/or a position detector (element 308) to form (determining whether viewers are engaging or no longer engaging) an aggregated likelihood for a frame or a group of frames of media (e.g. as identified by a media detector (element 202) of FIG. 2). The aggregated likelihood and/or percentage is used by the 

Regarding Claim 15, the combined teachings of Garza and Wu discloses the method of claim 11, and the combined teachings do not explicitly disclose further comprising calculating, for each frame of the video content item, a first engagement score that indicates whether the viewers are no longer engaging with the video content item, wherein the first subset of the frames is identified based on the first engagement score. However, in analogous art, Ramaswamy discloses calculating and/or storing a combined or collective engagement level for one or more groups [para.0020]. Paragraph 0049 discloses an engagement level calculator (element 300) of FIG. 3 that is an aggregate score or percentage (e.g., a weighted average) formed by combining a plurality of individual engagement level scores (plurality – a first, a second, a third … engagement score) or percentages based on different data and/or detections. Paragraph 0067 discloses the engagement level calculator (element 300) where the engagement level calculator (element 300) combines or aggregates the individual likelihoods and/or engagement scores (first and second scores are combined in determining first subset of frames) generated by an eye tracker (element 302), a pose identifier (element 304), an audio detector (element 306), and/or a position detector (element 308) to form (determining whether viewers are engaging or no longer engaging) an aggregated likelihood for a frame or a group of frames of media (e.g. as identified by a media detector (element 202) of FIG. 2). The aggregated likelihood and/or percentage is used by the engagement level calculator (element 300) to assign an engagement level to the corresponding frames and/or group of frames. Therefore, it would have been obvious to one of ordinary skill in the art before the 

Regarding Claim 16, the combined teachings of Garza and Wu discloses the method of claim 11, and the combined teachings do not explicitly disclose further comprising calculating, for each frame of the video content item, a second engagement score that indicates whether the viewers are engaging with the video content item, wherein the first subset of frames is identified based on the second engagement score. However, in analogous art, Ramaswamy discloses calculating and/or storing a combined or collective engagement level for one or more groups [para.0020]. Paragraph 0049 discloses an engagement level calculator (element 300) of FIG. 3 that is an aggregate score or percentage (e.g., a weighted average) formed by combining a plurality of individual engagement level scores (plurality – a first, a second, a third … engagement score) or percentages based on different data and/or detections. Paragraph 0067 discloses the engagement level calculator (element 300) where the engagement level calculator (element 300) combines or aggregates the individual likelihoods and/or engagement scores (first and second scores are combined in determining first subset of frames) generated by an eye tracker (element 302), a pose identifier (element 304), an audio detector (element 306), and/or a position detector (element 308) to form (determining whether viewers are engaging or no longer engaging) an aggregated likelihood for a frame or a group of frames of media (e.g. as identified by a media detector (element 202) of FIG. 2). The aggregated likelihood and/or percentage is used by the engagement level calculator (element 300) to assign an engagement level to the corresponding frames and/or group of frames. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Garza and Wu in view of Ramaswamy to calculate, for each frame of the video content item, a second engagement score that indicates whether the viewers are engaging with the .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garza et al., Pub No US 2014/0325540 A1 (hereafter Garza) in view of Vanessa Tieh-Su Wu, Pub No US 2008/0098032 A1 (hereafter Wu) and further in view of Harding et al., Pub No US 2010/0287580 A1 (hereafter Harding) and further in view of Mei et al., Pub No US 2012/0095825 A1 (hereafter Mei)..

Regarding Claim 8, the combined teachings of Garza and Wu discloses the system of claim 1, the combined teachings do not explicitly disclose wherein the hardware processor:
receives information regarding a number of times the overlay is selected during playback of the video content item; However, in analogous art, Harding discloses [para.0007] supporting a wide variety of advertisement formats such as in-stream video advertisements, advertisement overlays (e.g., text, image and video overlays) as well as user interactive advertisements. Harding discloses [para.0060] a compensation module that analyzes user interaction reports received from the clients based on advertisement interaction criteria. The advertisement interaction criteria include the length of time in which an advertisement was viewed, the number of instances in which an advertisement was viewed, the percentage of time in which an advertisement was viewed and/or any user interaction with the advertisement such as clicking on a hyperlink within the advertisement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Garza and Wu in view of Harding to receive information regarding a number of times the overlay is selected during playback of the video content item. One would be motivated at the time of the invention to have this capability since shared video content provides good opportunities to present advertising material to viewers along with the requested video content. Such advertisements can generate revenue for content distributers, the video content publishers, or both (Harding: para.0005).
 and identifies another frame of the video content item for displaying the overlay based on the number of times the overlay is selected during the playback (emphasis added to distinguish the elements not taught the combined teachings). However, in analogous art, Mei discloses using user inputs for user evaluation of suggested regions of interest (frames) in video to determine if they represent appropriate locations for placement of an advertisement (Mei: para.0033). Having suggested regions of interest wherein a "yes" or other positive indication has been applied by the user (such as watching segments, or number of times selecting overlay), thereby indicating that the suggested region of interest is appropriate for placement of an advertisement (Mei: para.0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Garza, Wu, and Harding in view of Mei to provide an optimization component. One would be motivated at the time of the invention to have this capability because each image and each video is potentially unique, and because large numbers of products, advertisements and corporate loges exist, new technology to locate advertisements within images and video would is desired (Mei: para.0002). This claim is rejected on the same grounds as claim 1.

Regarding Claim 18, the combined teachings of Garza and Wu discloses the method of claim 11, the combined teachings do not explicitly disclose further comprising:
receiving information regarding a number of times the overlay is selected during playback of the video content item; However, in analogous art, Harding discloses [para.0007] supporting a wide variety of advertisement formats such as in-stream video advertisements, advertisement overlays (e.g., text, image and video overlays) as well as user interactive advertisements. Harding discloses [para.0060] a compensation module that analyzes user interaction reports received from the clients based on advertisement interaction criteria. The advertisement interaction criteria include the length of time in which an advertisement was viewed, the number of instances in which an advertisement was viewed, the percentage of time in which an advertisement was viewed and/or any user interaction with the advertisement such as clicking on a hyperlink within the advertisement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Garza 
The combined teachings of Garza, Wu, and Harding do not explicitly disclose and identifying another frame of the video content item for displaying the overlay based on the number of times the overlay is selected during the playback (emphasis added to distinguish the elements not taught the combined teachings). However, in analogous art, Mei discloses using user inputs for user evaluation of suggested regions of interest (frames) in video to determine if they represent appropriate locations for placement of an advertisement (Mei: para.0033). Having suggested regions of interest wherein a "yes" or other positive indication has been applied by the user (such as watching segments, or number of times selecting overlay), thereby indicating that the suggested region of interest is appropriate for placement of an advertisement (Mei: para.0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Garza, Wu, and Harding in view of Mei to provide an optimization component. One would be motivated at the time of the invention to have this capability because each image and each video is potentially unique, and because large numbers of products, advertisements and corporate loges exist, new technology to locate advertisements within images and video would is desired (Mei: para.0002). This claim is rejected on the same grounds as claim 11.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garza et al., Pub No US 2014/0325540 A1 (hereafter Garza) in view of Vanessa Tieh-Su Wu, Pub No US 2008/0098032 A1 (hereafter Wu) and further in view of Harding et al., Pub No US 2010/0287580 A1 (hereafter Harding).

Regarding Claim 9, the combined teachings of Garza and Wu discloses the system of claim 1, the combined teachings do not explicitly disclose wherein the overlay comprises a hyperlink and the hardware processor further displays the hyperlink at a first frame within the first subset of frames for a first percentage of video playback and displays the hyperlink at a second frame within the first subset of frames for a second percentage of video playback. However, in analogous art, Harding discloses [para.0007] supporting a wide variety of advertisement formats such as in-stream video advertisements, advertisement overlays (e.g., text, image and video overlays) as well as user interactive advertisements. Paragraph 0039 discloses interactive advertisements can be built upon the other advertisement formats disclosed above by including a call to action in the advertisement which involves the user interacting with the advertisement in some manner. For example, the advertisement may include a hyperlink which the user must click to view additional information. Harding also discloses [para.0038] overlay advertisement may be included in a video via various overlay mechanisms including overlaying the advertisement on top of the video content frame. Overlay advertisements may also be included in a video by compressing the content video frame and displaying the advertisement in the remainder of the video frame. For example, a content video frame that displays a video may be compressed to 80 percent of the entire viewable area allowing for 20 percent of the viewable area to comprise a blank region in which the overlay advertisement may be included. Paragraph 0060 discloses a compensation module that analyzes user interaction reports received from the clients based on advertisement interaction criteria. The advertisement interaction criteria include the length of time in which an advertisement was viewed, the number of instances in which an advertisement was viewed, the percentage of time in which an advertisement was viewed and/or any user interaction with the advertisement such as clicking on a hyperlink within the advertisement. Harding further discloses [para.0065] for overlay advertisements, the ad tag includes allowable dimensions of the overlay as a percentage of the content video size so that the client can properly display the advertisement. For example, the ad tag may specify that the overlay advertisement may only be a maximum of ten percent of the total video size. The ad tag may also describe the location in which the overlay advertisement is to be displayed in the video. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Garza and Wu in view of Harding to provide hyperlink overlay component. One would be motivated at the time of the invention to have this capability since shared video content provides good opportunities to present advertising material to viewers along with the requested video content. Such 

Regarding Claim 10, the combined teachings of Garza, Wu, and Harding discloses the system of claim 9, and Harding further discloses wherein the hardware processor further:
receives information regarding a first number of times the overlay is selected during the first percentage of playback and a second number of times the overlay is selected during the second percentage of playback [para.0060: Discloses a compensation module that receives and analyzes user interactions. The advertisement interaction criteria include the length of time in which an advertisement was viewed, the number of instances in which an advertisement was viewed, the percentage of time in which an advertisement was viewed and/or any user interaction with the advertisement such as clicking on a hyperlink within the advertisement; and para.0061 : Discloses the advertisement interaction information includes rate per time viewed, rate per percentage viewed, rate per click (frequency of overlay selection) or rate per view.];
identifies one of the first frame and the second frame as having a greater frequency of overlay selection [para.0061: Discloses the advertisement interaction information includes rate per time viewed, rate per percentage viewed, rate per click (frequency of overlay selection) or rate per view.]; and
modifies the overlay such that the overlay is positioned over the frame from the first subset of frames that is identified as having the greater frequency of overlay selection [para.0065: Discloses for overlay advertisements, the ad tag includes allowable dimensions of the overlay as a percentage of the content video size so that the client 121 can properly display the advertisement. For example, the ad tag may specify that the overlay advertisement may only be a maximum of ten percent of the total video size. The ad tag may also describe the location in which the overlay advertisement is to be displayed in the video.]. This claim is rejected on the same grounds as claim 9.

Regarding Claim 19, the combined teachings of Garza and Wu discloses the method of claim 11, the combined teachings do not explicitly disclose wherein the overlay comprises a hyperlink and wherein the method further comprises displaying the hyperlink at a first frame within the first subset of frames for a first percentage of video playback and displays the hyperlink at a second frame within the first subset of frames for a second percentage of video playback. However, in analogous art, Harding discloses [para.0007] supporting a wide variety of advertisement formats such as in-stream video advertisements, advertisement overlays (e.g., text, image and video overlays) as well as user interactive advertisements. Paragraph 0039 discloses interactive advertisements can be built upon the other advertisement formats disclosed above by including a call to action in the advertisement which involves the user interacting with the advertisement in some manner. For example, the advertisement may include a hyperlink which the user must click to view additional information. Harding also discloses [para.0038] overlay advertisement may be included in a video via various overlay mechanisms including overlaying the advertisement on top of the video content frame. Overlay advertisements may also be included in a video by compressing the content video frame and displaying the advertisement in the remainder of the video frame. For example, a content video frame that displays a video may be compressed to 80 percent of the entire viewable area allowing for 20 percent of the viewable area to comprise a blank region in which the overlay advertisement may be included. Paragraph 0060 discloses a compensation module that analyzes user interaction reports received from the clients based on advertisement interaction criteria. The advertisement interaction criteria include the length of time in which an advertisement was viewed, the number of instances in which an advertisement was viewed, the percentage of time in which an advertisement was viewed and/or any user interaction with the advertisement such as clicking on a hyperlink within the advertisement. Harding further discloses [para.0065] for overlay advertisements, the ad tag includes allowable dimensions of the overlay as a percentage of the content video size so that the client can properly display the advertisement. For example, the ad tag may specify that the overlay advertisement may only be a maximum of ten percent of the total video size. The ad tag may also describe the location in which the overlay advertisement is to be displayed in the video. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Garza and Wu in view of Harding to provide hyperlink overlay component. One would be motivated at the time of the invention to have this capability since shared video content provides good opportunities to present advertising material to viewers along with the 

Regarding Claim 20, the combined teachings of Garza, Wu, and Harding discloses the method of claim 19, and Harding further discloses further comprising:
receiving information regarding a first number of times the overlay is selected during the first percentage of playback and a second number of times the overlay is selected during the second percentage of playback [para.0060: Discloses a compensation module that receives and analyzes user interactions. The advertisement interaction criteria include the length of time in which an advertisement was viewed, the number of instances in which an advertisement was viewed, the percentage of time in which an advertisement was viewed and/or any user interaction with the advertisement such as clicking on a hyperlink within the advertisement; and para.0061 : Discloses the advertisement interaction information includes rate per time viewed, rate per percentage viewed, rate per click (frequency of overlay selection) or rate per view.];
identifying one of the first frame and the second frame as having a greater frequency of overlay selection[para.0061: Discloses the advertisement interaction information includes rate per time viewed, rate per percentage viewed, rate per click (frequency of overlay selection) or rate per view.] ; and
modifying the overlay such that the overlay is positioned over the frame from the first subset of frames that is identified as having the greater frequency of overlay selection [para.0065: Discloses for overlay advertisements, the ad tag includes allowable dimensions of the overlay as a percentage of the content video size so that the client 121 can properly display the advertisement. For example, the ad tag may specify that the overlay advertisement may only be a maximum of ten percent of the total video size. The ad tag may also describe the location in which the overlay advertisement is to be displayed in the video.]. This claim is rejected on the same grounds as claim 19.

Allowable Subject Matter
Claims 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al., (US 9,465,435 B1) – Discloses Video segmentation platform is configured to analyze a video and divide the video into segments based on levels of user interest in the respective segments (col.4, lines 52-54) and segmenting a video based on levels of user engagement in respective segments of the video (col.6, lines 23-27).
Conrad et al., (US 2013/0268955 A1) – Discloses an interest module that determines, based on sensor data and/or a user's engagement and information about the media program user's interest level in the media program
 [para.0032].

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/ADIL OCAK/Examiner, Art Unit 2426